DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-33 were originally filed November 25, 2020.
	The preliminary amendment received November 25, 2020 amended claims 1-4, 6, 8-13, 15, 16, 18, 20, 22, 24, 26, 27, 29, and 30.
	The amendment received May 18, 2022 amended claim 1.
	Claims 1-33 are currently pending.
	Claims 1-3, 11, 12, 18, and 19 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19 and 26) in the reply filed on May 18, 2022 is acknowledged.

Claims 10-25 and 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products and methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

Applicant’s election of SEQ ID NO: 31 wherein X is A (more specifically defined as SEQ ID NO: 30), SEQ ID NO: 15, and no additional components as the species in the reply filed on May 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-10, 13-17, and 26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a 371 (National Stage) of PCT/US2019/034580 filed May 30, 2019 which claims the benefit of 62/768,191 filed November 16, 2018 and 62/678,507 filed May 31, 2018.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Sequences in the claims and elected species
SEQ ID NO: 1 is full length wild-type CDHR3.
SEQ ID NO: 2 is domain 1 of wild-type CDHR3 (i.e. residues 26-128 of SEQ ID NO: 1).
The “linker” of SEQ ID NO: 15 is actually the wild-type CDHR3 residues 21-25 of SEQ ID NO: 1 (i.e. residues preceding domain 1 of SEQ ID NO: 2). Please note: the sequence listing refers to residues 20-25 of SEQ ID NO: 1, but this appears to be a typo.
SEQ ID NO: 30 is a single point mutation of domain 1 of CDHR3 (i.e. W76A of residues 26-128 of SEQ ID NO: 1 or W51A of SEQ ID NO: 2).
SEQ ID NO: 31 is a single point mutation of domain 1 of CDHR3 (i.e. W76X of residues 26-128 of SEQ ID NO: 1 or W51X of SEQ ID NO: 2) wherein X is A, G, V, L, I, S, or T.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 10, 2022 (2) are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See paragraph 131.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Specification
The disclosure is objected to because of the following informalities: Figure 9 is not described.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph 140, citations 1, 2, 4-11, 15, 18-22, 24, 25, 28, 30, 31, 33-35, 40, 41, 50-52, 54, and 55. Since the full citation is provided, there is no reason to include the hyperlink. Anyone of skill in the art and/or general public can utilize the full citation to retrieve the reference.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: “SEQ ID NO1” should read “SEQ ID NO: 1”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “domain 1 (SEQ ID NO:2) of CDHR3” should read “domain 1 of CDHR3 (SEQ ID NO: 2)”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “wherein X is selected from the amino acids consisting of A, G, V, L, I, S, and T” should read “wherein X is selected from the group consisting of A, G, V, L, I, S, and T”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “wherein X is an alanine mutation” should read “wherein X is alanine”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “and” should be present between “30-31,” and “33-34” to correlate with the rest of the claim (see line 4). Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “SEQ ID NO:” should read “SEQ ID NOs:” (see lines 3 and 4). Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “E. Coli” should read “Escherichia coli” to remove the embedded period and to remove the capitalization of “coli”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “peptides are” should read “recombinant peptide is”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed CDHR3. For example, the utilization of both SEQ ID NO: 1 and SEQ ID NO: 31 in (b) creates confusion as to what is actually being claimed. The following are suggested:
(b) a mutant domain 1 of CDHR3 (SEQ ID NO: 31) wherein X is selected from the group consisting of A, G, V, L, I, S, and T or
(b) a mutant domain 1 of CDHR3 (SEQ ID NO: 31) wherein X is selected from the group consisting of A, G, V, L, I, S, and T and wherein X correlates to residue W76 of full-length CDHR3 (SEQ ID NO: 1).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on independent claim 1. Claim 1 provides the structure for the soluble truncated CDHR3 (i.e. SEQ ID NO: 2 or SEQ ID NO: 31). Claim 18 refers to a method of making the soluble truncated CDHR3 as a recombinant peptide made in bacteria. The recombinant production of the soluble truncated CDHR3 in bacteria does not change the structure of claim 1. Therefore, method of making in claim 18 fails to further limit the structure recited in present independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on claim 18. Claim 18 depends on independent claim 1. Claim 1 provides the structure for the soluble truncated CDHR3 (i.e. SEQ ID NO: 2 or SEQ ID NO: 31). Claim 18 refers to a method of making the soluble truncated CDHR3 as a recombinant peptide made in bacteria. Claim 19 states that the bacteria of claim 18 is E. coli. The recombinant production of the soluble truncated CDHR3 in bacteria and/or E. coli does not change the structure of claim 1. Therefore, method of making in claim 19 fails to further limit the structure recited in present independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. U.S. Patent Application Publication 2002/0042386 published April 11, 2002.
For present claims 1-3, 11, 12, 18, and 19, Rosen et al. teach recombinant CDHR3 (SEQ ID NO: 293) encompassing present SEQ ID NOs: 1, 2, and 15 and modifications thereof encompassing N- and C-terminal truncations and amino acid substitutions wherein the recombinant production can be in E. coli (please refer to the entire specification particularly the abstract; paragraphs 3, 25, 47, 49-51, 79, 83, 84, 117-121, 123-127, 134-139, 154-160, 185-190). Rosen et al. specifically teach alanine-scanning mutagenesis wherein a single alanine is introduced at every residue (i.e. encompassing W76A and SEQ ID NOs: 30 and 31; see paragraph 136).
Therefore, the teachings of Rosen et al. anticipate the presently claimed CDHR3.

Claims 1-3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gern et al. U.S. Patent Application Publication 2017/0082609 published March 23, 2017.
For present claims 1-3, 11, 12, 18, and 19, Gern et al. teach recombinant CDHR3 (i.e. present SEQ ID NOs: 1, 2, and 15) and specifically mutating Trp76 to alanine in domain 1 (i.e. present SEQ ID NOs: 30 and 31) (please refer to the entire specification particularly the abstract; paragraphs 12-15, 55, 58-63, 67; Example 5).
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
Therefore, the teachings of Gern et al. anticipate the presently claimed CDHR3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,938,507. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,938,507 are drawn to CDHR3.

Claims 1, 2, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,280,405. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 10,280,405 are drawn to CDHR3.

Claims 1-3, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,938,507 in view of Gern et al. U.S. Patent Application Publication 2017/0082609 published March 23, 2017. 
U.S. Patent No. 9,938,507 claims CDHR3.
However, U.S. Patent No. 9,938,507 does not claim a W76A mutation.
For present claims 1-3, 11, 12, 18, and 19, Gern et al. teach recombinant CDHR3 (i.e. present SEQ ID NOs: 1, 2, and 15) and specifically mutating Trp76 to alanine in domain 1 (i.e. present SEQ ID NOs: 30 and 31) (please refer to the entire specification particularly the abstract; paragraphs 12-15, 55, 58-63, 67; Example 5).
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 

Claims 1-3, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,280,405 in view of Gern et al. U.S. Patent Application Publication 2017/0082609 published March 23, 2017. 
U.S. Patent No. 10,280,405 claims CDHR3.
However, U.S. Patent No. 10,280,405 does not claim a W76A mutation.
For present claims 1-3, 11, 12, 18, and 19, Gern et al. teach recombinant CDHR3 (i.e. present SEQ ID NOs: 1, 2, and 15) and specifically mutating Trp76 to alanine in domain 1 (i.e. present SEQ ID NOs: 30 and 31) (please refer to the entire specification particularly the abstract; paragraphs 12-15, 55, 58-63, 67; Example 5).
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watters et al., 2018, CDHR3 extracellular domains EC1-3 mediate rhinovirus C interaction with cells and as recombinant derivatives, are inhibitory to virus infection, PLoS Pathogens, 14(12): e1007477 (21 pages).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658